Caseclit 99e000SS0iFAKE Doccmert320 Ailded0é204109 Reape tial?

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ODS CAPITAL LLC, Individually and On Case No. 1:19-cv-00501-PAE
Behalf of All Others Similarly Situated,
CLASS ACTION
Plaintiff,
7 NOTICE OF VOLUNTARY DISMISSAL
QIHOO 360 TECHNOLOGY CO. LTD., USDC SDNY
HONGYI ZHOU, XJANGDONG QI and DOCUMENT
ERIC X. CHEN, ELECTRONICALLY FILED
DOC #:
Defendants. DATE FILED:_*

 

 

  

 

 

 

 

 

TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

WHEREAS, no defendant in the above-captioned action, ODS Capital LLC v. Qihoo 360
Technology Co. Ltd., et al., Case No. 1:19-cv-00501-PAE (S.D.N.Y.), brought before the United
States District Court for the Southern District of New York, has served an answer or motion for
summary judgment;

WHEREAS, another action alleging substantively similar claims to those in this Action is
pending in the U.S. District Court for the Central District of California, captioned Altimeo Asset
Management v. Qihoo 360 Technology Co. Ltd., et al., Case No. 2:19-cv-01619 (C.D. Cal.) (the
“California Action”), and the claims here will therefore be prosecuted in the California Action;

WHEREAS, all putative class members with motions for appointment as Lead Plaintiff
pending in this Action have also filed similar motions in the California Action;

NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure
41(a)(1)(A), Lead Plaintiff Movants Altimeo Asset Management and ODS Capital LLC hereby

voluntarily dismiss this Action, without prejudice, as to all defendants.
OdseclitgeerO0SS0JR AEE Doconnerti3€0 Ailiteh0S4204199 Ragge22ati>

Dated: May 20, 2019

SO ORDERED.

Respectfully submitted,
POMERANTZ LLP

/s/ Michael Grunfeld

 

Jeremy A. Lieberman

Michael Grunfeld

600 Third Avenue, 20th Floor
New York, NY 10016

Telephone: (212) 661-1100
Facsimile: (212) 661-8665

Email: jalicberman@pomlaw.com
Email: mgrunfeld@pomlaw.com

POMERANTZ LLP

Patrick V. Dahlstrom

Ten South LaSalle Street, Suite 3505
Chicago, Illinois 60603

Telephone: (312) 377-1181
Facsimile: (312) 377-1184

Email: pdahlstrom@pomlaw.com

Counsel for Plaintiff and Lead Plaintiff Movants
and Proposed Lead Counsel for the Class

s/93/l)

p fh wl A. Cipla

PAUL A. ENGELMAYER 7
United States District Judge
